Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to testing integrated circuits. The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a first core that includes a first logic circuit that has a plurality of scan chains, and a first generator that generates a first test pattern for the scan chains of the first logic circuit; 
a second core that includes a second logic circuit that has a plurality of scan chains, and a second generator that generates a second test pattern for the scan chains of the second logic circuit; 
a controller that controls a test operation of the first and second cores, wherein the controller is configured to: 
obtain a seed for a test pattern from the first generator; 
supply the obtained seed to the second generator such that the second generator generates the second test pattern by using the obtained seed; 
perform a test on the first and second cores for a same number of test cycles; 
obtain first and second test results respectively from the first and second cores; and 

The prior arts of record (US Publication 2006/0107154 to Bansal et al. as an example of such prior arts) teach an IC having a test sequence generator, first and second transceivers and a test sequence analyzer. A test sequence generator generates a test data sequence in response to a test mode selection. A first transceiver receives the test data sequence from the test sequence generator and transmits and receives the test data sequence. The second transceiver receives the test data sequence received by the first transceiver and transmits and receives the test data sequence. The test sequence analyzer determines whether the test data sequence received by the second transceiver matches the test data sequence generated by the test sequence generator.
The prior arts however fail to teach the claimed specifics of:
“…a controller that controls a test operation of the first and second cores, wherein the controller is configured to: 
obtain a seed for a test pattern from the first generator; 
supply the obtained seed to the second generator such that the second generator generates the second test pattern by using the obtained seed; 
perform a test on the first and second cores for a same number of test cycles; 
obtain first and second test results respectively from the first and second cores; and 
compare the first test result with the second test result to determine whether the first test result is the same as the second test result.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-19 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111